Citation Nr: 1828395	
Decision Date: 05/09/18    Archive Date: 05/18/18

DOCKET NO.  07-23 512	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in San Diego, California


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for vertebral fracture, L1, with multilevel degenerative changes of the lumbar spine.

2.  Entitlement to rating in excess of 40 percent for left lower extremity sciatic radiculopathy.

3.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Neilson, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from August 1968 to May 1970.

This appeal to the Board of Veterans' Appeals (Board) arose from various rating actions and Board determinations.    

In a February 2012 rating decision, the RO awarded service connection for PTSD and assigned an initial, 0 percent (noncompensable) rating, effective April 13, 2006; as well as assigned a 30 percent rating, effective May 8, 2009.  In April 2012, the Veteran filed a notice of disagreement (NOD) with respect to the initial assigned ratings.  

In March 2013, the Board dismissed the matter of service connection for acquired psychiatric disability other than PTSD, and remanded the Veteran's higher rating claims for issuance of a statement of the case (SOC).  An SOC was issued in April 2013 and the Veteran filed a substantive appeal in May 2013.  In June 2013, the Veteran filed a formal claim for a TDIU.  

In July 2014-following a vacate of the March 2013 Board decision by the United States Court of Appeals for Veterans Claims (Court)-the Board expanded the appeal to include the matter of the Veteran's entitlement to a TDIU (citing Rice v. Shinseki, 22 Vet. App. 447 (2009); awarded service connection for acquired psychiatric disorder other than PTSD: and remanded the higher rating and TDIU claims for scheduling of a requested Board hearing before a Veterans Law Judge. 

In September 2014, the Veteran testified during a Board video-conference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with the claims file.  During the hearing, the Veteran indicated his desire to withdraw from appeal his claims for an initial rating in excess of 30 percent prior to May 8, 2009, and a rating in excess of 50 percent thereafter for his service-connected psychiatric disorder.  

Also in September 2014, the agency of original jurisdiction (AOJ) issued a rating decision awarding service connection for left lower extremity sciatic radiculopathy and assigning a 40 percent rating, effective June 28, 2013.  At that time, the AOJ also awarded service connection for vertebral fracture, L1 with multilevel degenerative changes of the lumbar spine (previously rated as compression fracture, L1 with degenerative changes under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5285-5293) and assigned an initial 20 percent rating under DC 5242-5235, effective June 28, 2013.  In July 2015, the Veteran filed an NOD.  

In February 2015, the Board dismissed the Veteran's appeal as to the claims for higher initial and subsequent ratings for his service-connected psychiatric disorder and remanded the TDIU claim for the AOJ to adjudicate that matter in the first instance.

In a May 2015 rating decision, the AOJ denied a TDIU and a supplemental SOC (SSOC) reflecting that denial was issued in February 2016.  The matter was then returned to the Board.

In a June 2016 decision, the Board remanded the TDIU claim for additional development.  The Board also remanded for issuance of an SOC the issues of entitlement to a rating in excess of 20 percent for the lumbar spine disability and entitlement to rating in excess of 40 percent for left lower extremity sciatic radiculopathy.  An SOC was issued in April 2017 and the Veteran filed a substantive appeal that same month.  After additional development was undertaken by the AOJ with regard to the increased rating matters, the AOJ issued SSOC in December 2017 that continued the 20 and 40 percent ratings assigned for the Veteran's lumbar spine disability and left lower extremity radiculopathy.  A second SSOC reflecting the continued denial of the increased ratings matters as well as the denial of TDIU was issued that same month.  The matters were then returned to the Board.

While the Veteran previously had a paper claims file, this appeal is now being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA (Legacy Content Manager) claims processing systems.  All such records have been reviewed.

The Board's decision addressing the claim for an initial rating in excess of 40 percent for radiculopathy of the left lower extremity is set forth below.  The remaining claims are addressed in the remand following the order; these matters are being remanded to the agency of original jurisdiction (AOJ) for further action.  VA will notify the Veteran when further action, on his part, is required.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim herein decided have been accomplished.

2.   Since the June 28, 2013effective date of the award of service connection, competent, probative evidence indicates that the Veteran's left lower extremity radiculopathy has manifested as no more than overall moderately severe incomplete paralysis; muscle atrophy and/or complete paralysis of the sciatic nerve has not been shown.

3.  The evidence fails to suggest that symptomatology related to the Veteran's left lower extremity radiculopathy has resulted in an exceptional or unusual disability picture with such related factors as frequent periods or hospitalization or marked interference with employment.


CONCLUSION OF LAW

The criteria for a rating in excess of 40 percent for left lower extremity radiculopathy are not met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.321, 3.159, 4.1, 4.3, 4.7, 4.20, 4.27, 4.124a, Diagnostic Code 8520 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (2012) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2017). 

After a complete or substantially complete application for benefits is filed, the notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the AOJ.  Id.; Pelegrini, 18 Vet. App. at 112; see also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

After the September 2009 award of service connection for left lower extremity radiculopathy and receipt of the Veteran's disagreement with the initial rating assigned, no additional notice for the downstream, rating issue was required under 38 U.S.C. § 5103A.  See VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004)).  Thus, the Board finds that the duty-to-notify requirements under 38 U.S.C. § 5103 (a) and 38 C.F.R. § 3.159 (b) were satisfied with respect to the claim decided herein.

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter on appeal.  Pertinent medical evidence associated with the claims file consists of service records, VA examination reports, and VA and private medical records.  The Veteran was also afforded additional examination during the pendency of his claim due to his assertions of increase in disability.  The Board finds that the examination reports of record describe the Veteran's disability in detail and contain findings to allow for the Board to determine the level of disability in accordance with the applicable diagnostic criteria.  The Board thus finds that no further AOJ action on the claim herein decided, prior to appellate consideration, is required 

Thus, with respect to this claim, the duties imposed by the VCAA have been considered and satisfied.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim.  As such, there is no prejudice to the Veteran in the Board proceeding to a decision on this claim, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Disability Rating

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making disability evaluations.  See generally Schafrath v. Derwinski, 1 Vet. App. 589 (1995); 38 C.F.R. § 4.1 (2017).  Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, where, as here, the question for consideration is the propriety of the initial rating assigned following an award of service connection, evaluation of the medical evidence since the effective date of the award and consideration of the appropriateness of staged rating are required. See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

The Veteran's service-connected radiculopathy of the left lower extremity has been evaluated as 40 percent disabling since June 28, 2013, under 38 C.F.R. § 4.124a, Diagnostic Code (DC) 8520, which pertains to paralysis of the sciatic nerve.  Under DC 8520, a 40 percent evaluation is assigned for moderately severe incomplete paralysis; and a 60 percent evaluation is assigned for severe incomplete paralysis, with marked muscular atrophy.  38 C.F.R. § 4.124a, DC 8520 (2017).  Complete paralysis of the sciatic nerve, whereby the foot dangles and drops, there is no active movement possible of muscles below the knee, and flexion of the knee is weakened or (very rarely) lost, is assigned an 80 percent rating.  Id.

The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  38 C.F.R. § 4.124a.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  The ratings for the peripheral nerves are for unilateral involvement; when there is bilateral involvement, the VA adjudicator is to combine the ratings for the peripheral nerves, with application of the bilateral factor.  Id. 

The Board notes that words such as "mild," "moderate," and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2017).  Use of terminology such as "severe" by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  See 38 C.F.R. §§ 4.2, 4.6 (2017).

In the instant case, the Veteran contends that he is entitled to a rating of 60 percent for his radiculopathy of the left lower extremity.  Specifically, in his April 2017 VA Form 9, the Veteran asserted he is entitled to a 60 percent rating due to increased pressure, pain, and weakness in his left leg.  He further reported numbness in the toes of his left foot and stated that his left leg gives way.

Overall, the Board finds that the Veteran is not entitled to a 60 or 80 percent rating at any point during the claims period.  This is so because the objective evidence fails to reveal muscle atrophy related to the Veteran left lower extremity radiculopathy.  Indeed, when first examined in July 2014, the Veteran was noted to have reduced muscle strength of the left hip, knee, ankle, and great toe, and his left knee and ankle reflexes hypoactive.  Sensory examination also revealed decreased sensation of the left thigh/knee, left lower leg/ankle, and left foot/toes.  Symptoms attributed to the Veteran's left lower extremity radiculopathy were mild pain, mild paresthesias, and moderate numbness.  However, the examiner reported no muscle atrophy.  

In November 2017, the Veteran was again examined after reporting an increase in the severity of the left lower extremity radiculopathy.  At that time, examination of the Veteran's spine showed mild involvement of the sciatic nerve.  As regards the Veteran's left lower extremity radiculopathy, it was noted that the Veteran experienced mild pain, mild paresthesias, and mild numbness.  Muscle strength was all normal, as were reflexes save for ankles reflexes, which were hypoactive.  Sensory examination revealed normal results on the left side, save for decreased sensation to the lower leg/ankle and foot/toes.  There was no evidence of trophic changes or muscle atrophy.  It was, however, noted that the Veteran had an altered gait due to his lumbar radiculopathy.

Overall, the Board finds that this evidence does not support the assignment of a rating in excess of 40 percent at any point since the effective date of the award of service connection.  Indeed, there is no indication of muscular atrophy.  The evidence also fails to indicate complete paralysis of the sciatic nerve, as defined by the rating criteria.  A review of the VA treatment records dated similarly fails to reveal findings supportive of a rating in excess of 40 percent in accordance with the diagnostic criteria set forth in DC 8520.  Consequently, the Board can find no basis upon which to award a schedular rating in excess of 40 percent for the Veteran's service-connected radiculopathy of the left lower extremity.  See 38 C.F.R. § 4.124a, DC 8520.

The Board has also considered whether referral of the claim for extra-schedular consideration, pursuant to 38 C.F.R. § 3.321, is warranted, but finds that it is not.  In Thun v. Peake, the Court outlined the framework for determining entitlement to an extraschedular evaluation.  22 Vet. App. 111, 115 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed.Cir.2009). First, the Board must determine whether the evidence "presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate."  Id.  This requires that the Board compare "the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability."  Id.  Here, the evidence reflects manifestations that, arguably, are not contemplated by the rating criteria, to include an altered gait (as noted by the July 2017 examiner) and giving way (as alleged by the Veteran).  However, even where the first step of the Thun test is met, referral for extra-schedular consideration is not warranted unless the Veteran's disability picture exhibits other related factors such as "'marked interference with employment' or 'frequent periods of hospitalization.'"  Thun, 22 Vet. App. at 116 (quoting 38 C.F.R. § 3.321(b)(1)).  Evidence of such is lacking in this case, ,and thus, referral of the claim for consideration of a rating in excess of 40 percent on an extra-schedular basis is not warranted.  

For all the foregoing reasons, the Board finds that an initial rating in excess of 40 percent for the Veteran's radiculopathy of the left lower extremity must be denied. In reaching this conclusion, the  Board has considered the applicability of the benefit-of-the doubt doctrine, but finds that the preponderance of the evidence is against the assignment of a higher rating at any pertinent point.  See 38 U.S.C. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990); 38 C.F.R. §§ 3.102, 4.3.


ORDER

An initial rating in excess of 40 percent for radiculopathy of the left lower extremity is denied.


REMAND

Unfortunately, the Board finds that further action in regarding the claims for a higher rating for the Veteran's lumbar spine disability and for TDIU is warranted, even though such will, regrettably, further delay an appellate decision on these matters.  This is so because a remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  Further, once VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); 38 C.F.R. § 3.159 (c)(4) (2017).

As regards the Veteran's claim for TDIU, at the outset, the Board notes that in its June 2016 action, it was discussed that the Veteran had submitted a copy of a June 2012 decision denying his application for Vocational Rehabilitation and Employment (VR&E) services.  The Board noted that that the file or individual records associated with any such employment assessments and/or decision to deny services are pertinent to the appeal and thus directed the AOJ, on remand, to associate with the electronic claims file any Vocational Rehabilitation folder or pertinent vocational rehabilitation records for the Veteran.

An email request for the Veteran's vocational rehabilitation records was made in March and June 2017.  On June 9, 2017, a response was received from a VR&E Program Analyst, which response indicated that the Veteran had been "Entitled - Not Feasible to return to work", but that his case was discontinued as the Veteran as not interested in pursuing vocational rehabilitation service to return to work.  The response also stated: "Please see attached for information dealing with the Vocational Rehab findings."  However, no further records were included in that VBMS file entry.  A deferred rating decision indicates that attempts to obtain the Veteran's VR&E evaluation file were met without response.  It was noted that a final attempt was to be made and that the Veteran was to be notified if the file was not received.  It does not appear that an additional attempt to obtain the Veteran's VR&E file was thereafter made and the Veteran was also not notified as to the unavailability of his file, to the extent that one exists.

Given the development undertaken on remand, the Board cannot be sure whether or not vocational rehabilitation records for the Veteran exist.  Indeed, the VR&E Program Analyst's e-mail response would suggest that some information was attached to that e-mail, which information was not of record.  Further, no negative response to the records request has been received.  In this regard, the Board notes that, consistent with the procedures set forth in 38 C.F.R. 3.159(c), in requesting records from Federal facilities, efforts to obtain such records should continue until VA concludes that the records sought do not exist or that further efforts to obtain such records would be futile.  See 38 C.F.R. 3.159(c)(2) (2017).  To that end, there is no indication in the claims file that the Veteran's VA vocational rehabilitation records do not exist or that further efforts to obtain those records would be futile.  

Thus, as the AOJ failed to fully or substantially comply with the Board's remand directives, another remand of these matters is required.  See Stegall, supra. On remand, the AOJ must undertake appropriate action to obtain the Veteran's VA vocational rehabilitation records.  If, after continued efforts to obtain the Veteran's VA vocational rehabilitation records, the AOJ concludes that the records do not exist or that further efforts to obtain them would be futile, the AOJ should provide the Veteran with oral or written notice of that fact.  See 38 C.F.R. § 3.159(e).

The Board also found it necessary to remand the TDIU matter to obtain an examination and medical opinion that clearly addresses the functional effects of all of the Veteran's service-connected disabilities, both individually and collectively, and the impact on the Veteran's employability.  Specifically, the AOJ was to arrange for the Veteran to undergo an examination by a licensed psychiatrist to obtain an opinion addressing the functional effects of the Veteran's acquired psychiatric disorder alone, or that disorder in combination with the Veteran's service-connected non-psychiatric disabilities, render(s) him unemployable.

Pursuant to the June 2016 remand, in November 2017, the Veteran underwent VA psychiatric examination.  The AOJ also that month obtained a medical opinion, based on file review, as to the functional effects of the Veteran's non-psychiatric disabilities, which then included left lower extremity sciatic radiculopathy; vertebral fracture, L1 with multilevel degenerative changes of the lumbar spine; diabetes mellitus; laceration of the lower eyelids; and residuals of a skin rash.  Unfortunately, the examination and opinion reports do not include clear, complete, findings as to the individual and combined functional effects of the Veteran's disabilities, and the conclusions regarding functional impact reflected in the reports contain limited rationale.  Moreover, no rationale is provided regarding the combined functional effects of the Veteran's multiple service-connected disabilities.

The Board acknowledges that the ultimate question of whether a Veteran is capable of substantially gainful employment is not a medical question, but rather a determination that must be made by an adjudicator.  See Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013) (interpreting 38 C.F.R. § 4.1 (a)).  However, as medical professionals are responsible for providing a full description of the effects of disability upon the person's ordinary activity, rather than one or more conclusory opinions, the Board points out that medical comments describing the individual and combined functional effects of the Veteran's service-connected disabilities on his activities of daily living, particularly, employment, would be most helpful in resolving the claim for a TDIU.  See Floore v. Shinseki, 26 Vet. App. 376, 381 (2013)); 38 C.F.R. § 4.10 (2017); 

Accordingly, on remand, the AOJ should arranged to obtain addendum opinion addressing such comments from an appropriate physician-preferably, one with occupational and/or vocational expertise-based on claims file review (if possible).  See 38 U.S.C. § 5103A ( 2012); 38 C.F.R. § 3.159 (2017) ;McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006)..  The AOJ should only arrange for the Veteran to undergo VA examination, by an appropriate physician, if one is deemed necessary in the judgment of the physician designated to provide the addendum opinion.

As regards the matter of entitlement to an initial rating in excess of 20 percent for the Veteran's lumbar spine disability and radiculopathy of the left lower extremity, the Board notes that the Veteran was first examined in connection with those disabilities in July 2014.  In his April 2017 VA Form 9, he asserted that these disabilities had increased in severity since last examined.  The Veteran was then afforded VA contract back and peripheral nerves examinations in November 2017

Upon review of the report of that examination, the Board finds that it is inadequate to rely upon in this case.  Specifically, the Board cannot discern from the report of the November 2017 VA examination whether the Veteran's spine was "tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing."  38 C.F.R. § 4.59 (2017); see Correia v. McDonald, 28 Vet. App. 158, 168 (2016) (holding "that the final sentence of § 4.59 creates a requirement that certain range of motion testing be conducted whenever possible in cases of joint disabilities").  Indeed, the examiner noted no evidence of pain with weight bearing, but then, regarding pain on passive range of motion test or when the joint is used in non-weight bearing, the examiner checked the box indicating that testing either could not be performed or was not medically appropriate.  No further explanation was provided.  The examiner also indicated objective evidence of pain with motion, to include on forward flexion, extension, right and left lateral rotation and right and left lateral flexion, but made no specific finding as to the degree of range-of-motion lost due to pain on use.  Thus, it is unclear from the examination at what point the Veteran experienced painful motion.  The United States Court of Appeals for Veterans Claims (Court) has found similar examination findings to be inadequate because the examiner did not explicitly report "whether and at what point during the range of motion the appellant experienced any limitation of motion that was specifically attributable to pain."  Mitchell v. Shinseki, 25 Vet. App. 32, 44 (2011).  The Court stressed that such a finding is important in providing a "clear picture of the nature of the veteran's disability and the extent to which pain is disabling," so as to "allow the Board to ensure that the disabling effects of pain are properly considered when evaluating any functional loss due to pain that is attributable to the veteran's disability."  Id.  Accordingly, the Board finds that the matter must be remanded for the Veteran to be afforded another VA compensation examination to more definitively assess the current severity of his service-connected lumbar spine disability.

The Veteran is hereby notified that failure to report to any scheduled examination(s), without good cause, may well result in denial of his remaining increased rating and/or TDIIU claim(s).  See 38 C.F.R. § 3.655(b) (2017).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  If the Veteran fails to report to any scheduled examination(s), the AOJ should associate with the claims file any copy(ies) of correspondence referencing the date and time of the examination(s)-preferably, any notice(s) of examination-sent to him by the pertinent medical facility.

In addition to undertaking responsive to the above, to ensure that all due process requirements are met, and the record is complete, the AOJ should undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent records. 

With respect to VA medical records, the AOJ should obtain all VA treatment records from the VA San Diego Healthcare System dated since March 2017, following the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities.  

The AOJ should also give the Veteran another opportunity to provide additional information and/or evidence pertinent to any remaining claim(s) on appeal, explaining that he has a full one-year period for response.  See 38 U.S.C. § 5103(b)(1) (2012).  But see 38 U.S.C. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  The AOJ should therefore specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent private (non-VA) records. 

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2017). 

The actions identified herein are consistent with the duties imposed by the VCAA.  See 38 U.S.C. §§ 5103, 5103A; 38 C.F.R. § 3.159.  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted prior to adjudicating the remaining claims on appeal.

Accordingly, these matters are hereby REMANDED for the following action:

1.  Obtain any file or records associated with the decision to deny the Veteran VA Vocational and Rehabilitation services and associate it/them with the electronic claims file

Review the June 2017 e-mail response from a VR&E Program Analyst that states: "Please see attached for information dealing with the Vocational Rehab findings."  Determine whether additional records were in fact attached to that e-mail and, if so, associate them with the Veteran's VBMS file.

If, after continued efforts to obtain the Veteran's VA vocational rehabilitation records, it is concluded that the records do not exist or that further efforts to obtain them would be futile, the AOJ should provide the Veteran with oral or written notice of that fact, consistent with 38 C.F.R. § 3.159(e).

2.  Obtain from the San Diego Health Care System all outstanding records of evaluation and/or treatment of the Veteran, dated since March 2017.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.  All records/responses received should be associated with the claims file.

3  Furnish to the Veteran and his representative a letter requesting that the Veteran provide additional information and, if necessary, authorization, to obtain any additional evidence pertinent to any claim(s) on appeal that is not currently of record.  Specifically request that the Veteran provide, or provide appropriate authorization to obtain, any outstanding, pertinent private (non-VA) medical records. 

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

4.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

5.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo a VA spine examination by an appropriate medical professional..

The contents of the entire, electronic claims file (in VBMS and Virtual VA) (Legacy Content Manager)), to include a complete copy of this REMAND, must be made available to the designated individual,  and the examination report should reflect full consideration of the Veteran's documented medical history and assertions.  

All indicated tests and studies should be accomplished (with all results furnished to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail. 

The examiner should conduct range of motion testing of the thorcolumbar spine (reported in degrees).  Specifically, the examiner should test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly so state, and explain why.

In conducting range of motion testing, the examiner should render specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination.  If pain on motion is observed, the examiner should indicate the point at which motion limiting pain begins.  

In addition, the examiner should indicate whether, and to what extent, the Veteran experiences likely functional loss in the lumbar spine due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use; to the extent possible, the examiner should express any such additional functional loss in terms of additional degrees of limited motion.  The examiner should specifically indicate whether there is any ankylosis

The examiner should provide a complete assessment of the severity of the Veteran's service-connected low back disability, to include consideration of functional effects due to severe pain.

All examination findings/testing results, along with a complete, clearly-stated rationale for the conclusions reached, must be provided.

6.  After all records and/or responses received from each contacted entity have been associated with the claims file and after the Veteran has been afforded a VA spine examination, arrange to obtain from a physician with occupational and/or vocational expertise an addendum opinion addressing the individual and combined functional effects of all the Veteran service-connected disabilities, based claims file review (if possible).

Only arrange for the Veteran to undergo examination, by an appropriate physician, if one is deemed necessary in the judgment of the physician designated to provide the addendum opinion.

The contents of the entire, electronic claims file (in VBMS and Virtual VA (Legacy Content Manager)), to include a complete copy of this REMAND, must be made available to the designated physician, and the addendum opinion/examination report should include discussion of the Veteran's documented medical history and assertions.

If the Veteran is examined, all appropriate tests and studies should be accomplished (with all results made available to the physician prior to the completion of his or her report), and all clinical findings should be reported in detail.

Following a comprehensive review of the claims file, the physician should fully describe functional effects of each of the Veteran's service-connected disabilities-currently, acquired psychiatric disability, to include PTSD; left lower extremity sciatic radiculopathy; right lower extremity sciatic radiculopathy; vertebral fracture, L1 with multilevel degenerative changes of the lumbar spine; diabetes mellitus; laceration of the lower eyelids; and residuals of a skin rash-on his activities of daily living, to include employment. 

If no single service-connected disability, or groups of associated disabilities (i.e., lumbar spine and associated sciatic radiculopathy of both lower extremities), is deemed to functionally render the Veteran unemployable, the examiner must consider and discuss the combined functional effects of all the Veteran's service-connected disabilities on his ability to perform the mental and physical acts required for gainful employment. 

In particular,the physician should describe what types of employment activities would be limited because of the service-connected disability(ies), what types of employment would not be limited (if any), and whether any limitation on employment is likely to be permanent.

In addressing the above, the examiner must consider and discuss all pertinent medical and other objective evidence, and all lay assertions.  Additionally, the physician may take into consideration the Veteran's level of education, special training, and work experience, but not his age or any level of impairment cause by nonservice-connected disabilities.

Complete, clearly-stated rationale for the conclusions reached, must be provided.

7.  If the Veteran fails to report to any scheduled examination(s), obtain and associate with the claims file any copy(ies) of correspondence referencing the date and time of the examination(s)-preferably, any  notice(s) of examination-sent to the Veteran by the pertinent medical facility.

8.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998).

9.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the remaining claims on appeal.

If the Veteran fails, without good cause, to report to any scheduled examination(s), in adjudicating the claim(s), apply the provisions of 38 C.F.R. § 3.655(b), as appropriate.  

Otherwise, adjudicate each claim in light of all pertinent evidence (to include all that added to the VBMS and/or Virtual VA (Legacy Content Manager file(s) since the last adjudication) and legal authority.

10.  If any benefit(s) sought on appeal remain(s) denied, furnish to the Veteran and his representative an SSOC that includes clear reasons and bases for all determinations, and afford them an appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether any  benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999)). 

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action 

must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


